Román, J.
(concurring). I write separately because while I agree with the majority’s decision reversing the motion court’s order, beyond determining whether reargument was warranted, I do not believe that it was necessary to reach the other issues reached, discussed and resolved by the majority. In granting defendants’ initial motion for summary judgment, the motion court neither misapplied the law nor misapprehended the facts, thereby precluding the grant of reargument. Given the motion court’s decision and the salient arguments made in favor of re-argument, reversal is warranted insofar as CPLR 3212 (f) did not warrant denial of defendants’ motion for summary judgment and it was thus error to grant reargument on this basis.
The instant action is for nuisance, money damages, negligence and constructive eviction. Plaintiff, a resident shareholder within a residential multiple dwelling owned and managed by defendants, alleges that beginning on June 3, 2002, and continuing through the early fall of that same year, as a result of construction work performed at defendants’ behest, she and her apartment were exposed to toxic contaminants.
On March 19, 2009, upon consolidating defendants’ motion for, inter alia, summary judgment and plaintiffs motion seeking to, inter alia, strike defendants’ reply papers, the motion court granted defendants’ motion for summary judgment, finding that plaintiff failed to submit admissible evidence demonstrating that she had been exposed to toxins within her apartment. *116Essentially the motion court found that defendants’ proof evinced an absence of any elevated toxicity levels within plaintiffs apartment on the date tests were performed. Thereafter, on November 10, 2009, the motion court granted plaintiffs motion seeking reargument of its decision granting defendants summary judgment, premising such relief on plaintiffs allegations that “[defendants have exclusive knowledge of evidentiary material sufficient to buttress [p]laintiffs allegations.” (2009 NY Slip Op 33243[U], *7.) The motion court thus vacated its decision dated March 19, 2009 (2009 NY Slip Op 30641[U]), granting defendants summary judgment, and defendants now appeal.
A motion for reargument is addressed to the court’s discretion and is designed to afford a party an opportunity to establish that the court overlooked or misapprehended the relevant facts, or misapplied any controlling principle of law (300 W. Realty Co. v City of New York, 99 AD2d 708, 709 [1984], appeal dismissed 63 NY2d 952 [1984]; Foley v Roche, 68 AD2d 558, 567 [1979]). Reargument is not a vehicle permitting a previously unsuccessful party to once again argue the very questions previously decided or to assert new, never previously offered arguments (Foley at 567; William P. Pahl Equip. Corp. v Kassis, 182 AD2d 22, 27 [1992], lv dismissed in part 80 NY2d 1005 [1992]). Here, plaintiffs motion for reargument was granted based upon her previously asserted and disregarded argument that defendants had failed to provide necessary discovery, exclusively in their possession, thereby precluding summary judgment.
Pursuant to CPLR 3212 (f), a motion for summary judgment will be denied if it appears that facts necessary to oppose the motion exist, but are unavailable to the opposing party. This is particularly true when the facts necessary to oppose the motion are within the exclusive knowledge of the moving party (Esposito v Metropolitan Transp. Auth., 264 AD2d 370, 371 [1999]; Franklin Natl. Bank of Long Is. v De Giacomo, 20 AD2d 797, 797 [1964]). Insofar as defendants’ motion for summary judgment was granted on grounds that the record was bereft of admissible proof demonstrating elevated toxicity levels within plaintiffs apartment, it is inconceivable how the discovery sought by plaintiff from defendants — photographs and other documents regarding the construction work being performed outside her apartment — would have allowed her to successfully controvert defendants’ prima facie showing that plaintiff’s apartment, when tested, evinced no toxins. None of the *117discovery sought would have demonstrated the level of toxins, if any, within plaintiffs apartment and thus plaintiffs mere hope that somehow further discovery will yield evidence to prove her case is insufficient for denial of summary judgment (Jones v Surrey Coop. Apts., 263 AD2d 33, 38 [1999]). Thus, CPLR 3212 (f) did not mandate denial of defendants’ initial motion for summary judgment, and in granting the same the motion court neither misapplied the law nor misapprehended the facts. Accordingly, granting plaintiffs motion for reargument was improper.
Having determined that reargument was improper, the motion court’s order granting defendants summary judgment stands for the reasons therein stated and I think that it is unnecessary to delve into the legion of other issues discussed by the majority in its decision.
Andrias, J.P., Renwick and Richter, JJ., concur with Catterson, J.; Román, J., concurs in a separate opinion.
Order, Supreme Court, New York County, entered November 16, 2009, reversed, on the law, without costs and summary judgment granted to defendants dismissing the complaint. The Clerk is directed to enter judgment accordingly.